        Case 1:20-cv-00592-DAD-SAB Document 32 Filed 02/18/21 Page 1 of 2



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
9    DAVID ROBERTS,                                  )   Case No.: 1:20-cv-00592-NONE-SAB (PC)
                                                     )
10                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
11          v.                                           RECOMMENDATIONS, AND DISMISSING
                                                     )   ACTION AS BARRED BY RES JUDICATA
                                                     )
12   STEPHEN HENDERSON, et al.,
                                                     )   (Doc. No. 31)
13                                                   )
                    Defendants.                      )
14                                                   )

15          Plaintiff David Roberts is proceeding pro se and in forma pauperis in this civil rights action
16   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
17   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
18          On December 7, 2020, the assigned magistrate judge issued findings and recommendations
19   recommending that this action be dismissed as barred by res judicata. (Doc. No. 31.) Those findings
20   and recommendations were served on plaintiff and contained notice that any objections thereto were to
21   be filed within fourteen (14) days from the date of service. (Id. at 6.) To date, no objections to the
22   pending findings and recommendations have been filed with the court, and the time for doing so has
23   expired.
24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a de
25   novo review of this case. As explained by the assigned magistrate judge, plaintiff is challenging the
26   same actions by the same defendants that allegedly resulted in the same harm that he previously
27   complained of and sought relief for in an earlier civil action that he brought and which was dismissed
28   with prejudice due to plaintiff’s failure to state a cognizable claim. (See Doc. No. 31 at 3–5.) Having
                                                         1
       Case 1:20-cv-00592-DAD-SAB Document 32 Filed 02/18/21 Page 2 of 2



1    carefully reviewed the entire file, the court concludes that the findings and recommendations are

2    supported by the record and proper analysis.

3           Accordingly,

4           1.      The findings and recommendations issued on December 7, 2020 (Doc. No. 31) are

5                   adopted in full;

6           2.      This action is dismissed as barred by res judicata; and

7           3.      The Clerk of the Court shall enter judgment and close the case.

8
9    IT IS SO ORDERED.

10      Dated:     February 18, 2021
11                                                     UNITED STATES DISTRICT JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
